Citation Nr: 1726135	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes the August 2002 rating decision granted service connection for the Veteran's heart condition.  In November 2002, the Veteran submitted correspondence stating he was appealing that decision. 

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating higher than 30 percent for his service-connected coronary artery disease.  The Veteran testified at the hearing that his symptoms have worsened since his VA examination in 2011.  Accordingly, a new VA examination is warranted to determine the current nature and severity of his cardiac disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Additionally, the Veteran testified at the hearing that he continuously sees a private cardiologist for his heart problems.  On remand, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a heart disability since 2002.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records and associate them with the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his coronary artery disease.  The Veteran's claims file must be reviewed by the examiner   in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished       a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




